Judge Hedrick
dissenting:
While I agree that unambiguous provisions in an insurance policy must be construed in favor of the insurer, the evidence, upon a motion for a directed verdict, must be considered in the light most favorable to the party with the burden of proof, and such party is entitled to every inference reasonably deducible therefrom. The majority seems to have considered the evidence in its light most favorable to the insurer.
In my opinion, when the evidence is construed in the light most favorable to defendant Banasik, it reveals an entirely different picture from that of the majority. Plaintiff Norman testified as follows:
I saw that a piece of steel at the back door was broken loose where somebody had knocked it loose and come in the back door. That’s how I assumed the thieves had gotten in. The door had been pushed open, and the piece of metal had been knocked back. I didn’t see any evidence of damage to the outside of the door. I wasn’t really worried about it though; I knew my tools were gone and that is what I was concerned about.
Defendant Banasik testified as follows:
This is a pretty old building and the mortar between the bricks, the dust falls out of the mortar and down along the door behind the plate. I noticed that it looked like somebody had taken a broom or their hand and swished the dust, just *202kind of swept the dust aside. I saw that one of the bolts was missing and several feet away from where these bolts had been in the floor one of these bolts was lying underneath the car that was parked next to the door. I observed that with just one bolt in the plate, the plate could swivel like this and I could pull the door open; I could move the bottom of the door between a foot and eighteen inches.
That day I took the bolt that I had found underneath the car and rammed it back into the floor and took a torch and welded the heads of the bolts to the plate so that nobody could take a wrench and unscrew the bolts back out of the lags in the floor.
The plate-door system the previous Friday evening when I closed the business had all been secured. The Saturday morning when I came in there and found the bolt missing, when I opened the door and closed the door a couple of times, the plate was bouncing back and forth off the wall and I’d surely have noticed that Friday night when I locked up the place.
On that Saturday morning, I pulled the rear door back; the door came out twelve to eighteen inches, large enough for tires to go out the back door, large enough for a person to go out the back door. I slipped through the hole to see if it could be done.
The plate was pretty much in place; the end where the bolt was missing was cocked out a little bit. In order to allow the foot or eighteen inches of clearance, the plate moves clear out of the way. ...
When I noticed that the bolt was missing, the plate was cocked over such that the bolt would not have gone down back into the lag in the floor. ...
I welded those lag bolts so they couldn’t be wrenched out again on the day of the burglary, about 10:30,11:00. ... *203There is a few inches clearance between the steel plate as it fits up against the sliding door and the wall; there is a few inches play between the plate and the door. From the outside of the door to this bolt, I tried it and I can get my hand through the clearance between the door and the wall and I can take a wrench or an extension of some sort and get to it. It requires some contortion, but it can be done.
[Emphasis added.]
In my opinion, the above-quoted evidence clearly distinguishes the present case from Clemmons v. Glens Falls Insurance Co., 2 N.C. App. 479, 163 S.E. 2d 425 (1968). Additionally, in my opinion, the above-quoted evidence is sufficient to raise an inference that the premises were entered by “force and violence.” One inference reasonably deducible from this evidence is that a burglar pushed upon the back door from the outside, reached in with “a wrench or an extension of some sort,” and “wrenched” the bolt out of the plate, allowing the plate mechanism to swivel and the door to be forced open enough to enable the burglar to enter. The manner of the bolt’s removal is of less significance than the fact that the bolt was removed. In this regard, I find the case sub judice clearly distinguishable from Clemmons v. Glens Falls Insurance Co., supra, where the evidence merely tended to show that the window had been unlatched.
In Clemmons v. Glens Falls Insurance Co., supra, unlike the instant case, the evidence simply did not show entry by force and violence. As pointed out by the majority, the purpose of the provision in the policy is to prevent fraudulent claims. I vote to reverse the directed verdict for defendant Ohio Casualty Insurance Company.